Petition in this case asserts that the State Election Board erred in sustaining a protest to his candidacy for the office of Representative in the Legislature for Place No. 5, Oklahoma county. Said protest was sustained by the board, it is alleged, on the ground that his filing was fraudulent for the reason that he falsely stated in his notification and declaration that he had supported the Democratic nominee for State Senator at the last election, whereas he appeared on the ballot at the last election as an Independent for the office of State Senator. No appeal is provided by law from the action of the State Election Board.
Said protest was sustained by the board on the 14th of May, 1946. On this date, May 24, 1946, he filed his application in this court invoking the original jurisdiction of this court for a writ of mandamus directing the board to place his name on the ballot as such candidate. The law fixes the date for holding said election and by reason of the necessary work required and time consumed in causing the ballots to be printed for use in said election, it is *Page 292 
manifest that time is of the essence and that it was the duty of the petitioner to proceed with utmost diligence in asserting in a proper forum his claimed rights. The law favors the diligent rather than the slothful. By reason of his delay in asserting such claimed rights it does not appear that petitioner is entitled to the issuance of the extraordinary and discretionary writ of mandamus. Sheffield v. Fountain,101 Okla. 168, 224 P. 339.
Writ denied.
GIBSON, C.J., HURST, V.C.J., and OSBORN, BAYLESS, WELCH, CORN, and DAVISON, JJ., concur. RILEY, J., dissents.